Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action 
This is in response to the amendment filed 03/10/2021. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-7, 9-15, 17-21, 26, 27  is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. Patent Number 3,108,593 (Glassman) in view of U.S. Patent Publication Number 2007/0010851 (Chanduszko)

Regarding claims 1, 2-7, 9-15, 17-21, 26, 27   Glassman discloses as shown in Figure 3 a vascular remodeling device, comprising: an anchor portion (cage or bobbin 26 generally indicated as A) sized for deployment in a blood vessel, the anchor portion radially expandable from a collapsed state to an expanded state such that, when expanded in a blood vessel, the anchor portion is capable of engages a wall of the vessel, the anchor portion having a first end region (region generally indicated as B), a second end region (region generally indicated as C), a longitudinal axis extending through the first and second end regions, and a plurality of anchor struts (soft spring wires 25, see col. 3,, lines 62-73), wherein the anchor portion is capable of to permit blood flow therethrough without significant impediment; the anchor portion including a first waist (generally indicated as E) comprising the radially largest region of the anchor portion when in the expanded state; wherein the anchor struts converge toward the longitudinal axis at the first and second end regions, a distal portion (cage or bobbin 26 generally indicated as D) sized and configured for deployment in a junction of two or more human blood vessels, the distal portion radially expandable from a collapsed state to an expanded state and having a second waist (generally indicated as F) comprising the radially largest region of the distal portion when in the expanded state, the distal portion having a distal face, located distal to the second waist, sized and capable of occluding an aneurysm adjacent the junction when the second waist is in the junction and the distal portion is in the expanded state, the distal portion further having a proximal face, located proximal to the second waist, capable of permiting blood flow therethrough without significant impediment; and an intermediate portion (generally indicated as G) that interconnects a distal end of the anchor portion and a proximal end of the distal portion, the intermediate being the radially narrowest region of the device between the first waist and the second waist, the anchor portion and distal portion being able to pivot relative to each other at or near the intermediate portion such that a central axis of the anchor portion and a central axis of the anchor portion and a central axis of the distal portion are not coaxial, where the intermediate portion comprises a radially central region of the device, where the distal portion comprises a plurality of distal struts (soft spring wires 25 of D, see col. 3,, lines 62-73) that extend radially outward 
Glassman silent about the wires being formed form an uncut tube or sheet, the intermediate portion, the anchor struts, and the distal struts are all formed from a single sheet or tube material, the intermediate portion comprises an uncut portion of the single sheet or tube of material.
	It is the position of the Office that such a limitation is a product by process. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

	Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)
	Paragraph [0247] of the specification does not appear to describe the process of the wires being formed form an uncut tube or sheet, the intermediate portion, the anchor struts, and the distal struts are all formed from a single sheet or tube material, the intermediate portion comprises an uncut portion of the single sheet or tube of material imparts structural characteristics to the final product and appears to be same or similar product just produced by a different process.
 	Chanduszko, from the same field of endeavor teaches a vascular device as shown in Figures 2A-F wherein it is known to form a plurality of anchor struts from an uncut tube or sheet extending between first and second end regions. See paragraph [0052].
It would have been obvious to one or ordinary skill in the art, at the time the invention was made to modify the device disclosed by  Glassman by substituting the technique of forming the wires being formed form an uncut tube or sheet, the intermediate portion, the anchor struts, and the distal struts are all formed from a single sheet or tube material, the intermediate portion comprises an uncut portion of the single sheet or tube of material, disclosed by Glassman for the one disclosed by Chanduszko because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claims 8 and 22-25 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Number 3,108,593 (Glassman) in view of U.S. Patent Publication Number 2007/0010851 (Chanduszko) as applied to claims 7 and 1 above, and further in view of U.S. Patent Number 6,093,196 (Okada)
Regarding claim 8, Glassman discloses the distal struts (soft spring wires 25 of D, see col. 3,, lines 62-73) each have a proximal end and a distal end, the distal struts are not joined to each other anywhere along their length between their proximal and distal ends.
Glassman fails to disclose the distal struts have widened portions configured to increase occlusions on the distal face.
Okada, from a related field of endeavor teaches a similar anchor portion with distal struts wherein the distal struts forming the distal face of the distal portion have widened portions (generally indicated as A) the widened portions configured to increase an occlusiveness of the distal face for the purpose of occluding the distal face more than the proximal face. See col. 5, lines 27-54

    PNG
    media_image1.png
    250
    536
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the device disclosed by Glassman by incorporating the widened portions taught by Okada in order to occlude the distal face more than the proximal.
Regarding claim 22, Glassman discloses the anchor portion forms a distal face located distal to the first waist, wherein the distal face of the anchor portion is configured not to impede blood flow significantly. See Figure 3.
Glassman fails to disclose both the distal face of the anchor portion and the proximal face of the distal portion are less occlusive than the distal face of the distal portion.


    PNG
    media_image1.png
    250
    536
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the device disclosed by Glassman by incorporating the widened portions taught by Okada in order to occlude the distal face more than the proximal.
So modified, Glassman in view of Okada is considered to disclose  the distal face of the anchor portion and the proximal face of the distal portion are less occlusive than the distal face of the distal portion, wherein the anchor portion forms a proximal face located proximal to the first waist, and the proximal face of the anchor portion is less occlusive than the distal face of the distal portion,  wherein the distal face of the distal portion is capable of being sufficiently occlusive in the distal-to-proximal direction to perform a therapeutic blocking function at the aneurysm.
Response to Arguments
Applicant’s arguments with respect to the rejection of claim(s) under Chanduszkohave been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion


U.S. Patent Publication Number 2011/0046719 (Frid) discloses as shown in Figure 6 a vascular remodeling device substantially as recited in claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.

/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771